Citation Nr: 1130908	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  07-16 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen the previously denied claim of entitlement to service connection for residuals of left knee injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1984 to June 1994.  The Veteran also served in the Kansas Air National Guard from 1999 to 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

Procedural history

The Veteran's original claim of entitlement to service connection for residuals of left knee injury was denied in an August 1994 rating decision.  The Veteran did not appeal the decision and it became final.  In February 2006, the Veteran filed to reopen the previously denied left knee claim.  The RO denied the claim to reopen in the May 2006 rating decision.  The Veteran disagreed with the denial and perfected her appeal by filing a timely substantive appeal (VA Form 9) in May 2007.

In a June 2010 Board decision, the claim was remanded for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denial in a February 2011 supplemental statement of the case (SSOC).  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The issue on appeal is being reopened and remanded and therefore will be further addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if further action on her part is required.





FINDINGS OF FACT

1.  In an August 1994 decision, the RO denied the Veteran's claim of entitlement to service connection for residuals of left knee injury.

2.  The evidence associated with the claims folder subsequent to the August 1994 rating decision includes evidence of a current left knee disability (specifically, degenerative joint disease of the left knee) which had not been established at the time of the last prior final denial and raises a reasonable possibility of substantiating the claim for service connection for residuals of a left knee injury.


CONCLUSIONS OF LAW

1.  The August 1994 RO decision denying the claim of entitlement to service connection for residuals of left knee injury is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence having been received, the claim of service connection for residuals of left knee injury is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen her previously denied claim of entitlement to service connection for residuals of left knee injury.  Implicit in her claim is the contention that new and material evidence which is sufficient to reopen the previously-denied claim has been received.

The Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.


Stegall concerns

In June 2010, the Board remanded the case in order for the agency of original jurisdiction to obtain the Veteran's service records from her period of Kansas Air National Guard service as well as verification of said service.  The claim was then to be readjudicated.

The record indicates that the service treatment and personnel records identified by the Board were associated with the Veteran's claims file.  As indicated above, a SSOC was issued in February 2011.  Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

For a claim to reopen, such as the instant case, the VCAA appears to have left intact the requirement that a claimant must first present new and material evidence in order to reopen a previously and finally denied claim under 38 U.S.C.A. § 5108 before the Board may determine whether the duty to assist is fulfilled and proceed to evaluate the merits of that claim.  It is specifically noted that nothing in the VCAA shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for benefits under a law administered by the Secretary, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 2002).

Therefore, the VCAA duty to notify applies to the issue on appeal; the standard of review and duty to assist do not apply to the claim unless it is reopened.  See Holliday v. Principi, 14 Vet. App. 280 (2000) (the Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim).

The Board has carefully considered the provisions of the VCAA and the implementing regulations in light of the record on appeal, and for reasons expressed immediately below finds that the development of the issue has proceeded in accordance with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify a claimant and a claimant's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  As part of this notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) (a letter from VA to an appellant describing evidence potentially helpful to the appellant, but not mentioning who is responsible for obtaining such evidence, did not meet the standard erected by the VCAA).  

A VCAA notice letter was sent to the Veteran regarding her claim in March 2006.  The Board need not, however, discuss in detail the sufficiency of the letter or VA's development of the claim in light of the fact that the Board is reopening and remanding the Veteran's claim.



Duty to assist

As was alluded to above, under the VCAA VA's statutory duty to assist a claimant in the development of a previous finally denied claim does not attach until the claim has been reopened based on the submission of new and material evidence.  See 
38 U.S.C.A. § 5103A (West 2002).

The Board therefore finds that under the circumstances of this case, the VA has satisfied the notification and duty to assist provisions of the law to the extent required under the circumstances.

The Veteran has been accorded ample opportunity to present evidence and argument in support of her claim.  See 38 C.F.R. § 3.103 (2010).  The Veteran has retained the services of a representative and has declined the option to testify at a personal hearing before a Veterans Law Judge.

Accordingly, the Board will proceed to its decision as to the issue on appeal.

Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2010).

Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  See 38 C.F.R. § 3.303(a) (2010).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed are final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

The definition of material evidence was revised in August 2001 to require that the newly submitted evidence relate to an unestablished fact necessary to substantiate the claim and present the reasonable possibility of substantiating the claim.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2010)].  This change in the law pertains only to claims filed on or after August 29, 2001.  Because the Veteran's claim to reopen was initiated in February 2006, the claim will be adjudicated by applying the revised section 3.156, set out in the paragraph immediately following.  

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

Factual background

When the Veteran's claim of entitlement to service connection for residuals of left knee injury was denied by the RO in August 1994, the following pertinent evidence was of record.

Service treatment records dated in March 1993 showed that the Veteran sought treatment for an injury to her left knee after falling on ice.  A diagnosis of "left knee contusion" was documented in the records.  The Veteran was referred to orthopedics in April 1993, at which time she was diagnosed with a "resolving MCL strain."  The April 1994 service separation examination documented the March 1993 left knee injury but noted that the Veteran received physical therapy for the injury with "good results."  The left knee injury was noted as "fully resolved" at that time.

In an August 1994 rating decision, the RO denied the Veteran's claim.  The Veteran did not file a notice of disagreement as to that determination.  As such, the August 1994 rating decision is final.  See 38 C.F.R. § 20.302(b) (2010); see also Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (the request for appellate review is completed by the claimant's filing of a substantive appeal after a SOC is issued by VA).

In February 2006, the Veteran filed to reopen her claim of entitlement to service connection for residuals of left knee injury.  As indicated above, the Veteran's claim was denied in the May 2006 rating decision.

The evidence which has been added to the record since the August 1994 RO decision will be discussed in the Board's analysis, below.

Analysis

At the time of the prior denial, the Veteran's contentions of in-service left knee injury as well as service treatment records documenting the injury were already of record.  As such, the RO's August 1994 denial was predicated upon deficiencies as to element (1), current diagnosis, and element (3), a link between the current disability and the Veteran's military service.  See 38 C.F.R. § 3.304 (2010).

As indicated above, the August 1994 denial of the Veteran's claim is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100 (2010).  Accordingly, as explained above, the Veteran's claim for service connection may be reopened if she submits new and material evidence as to the missing elements.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  Therefore, the Board's inquiry will be directed to the question of whether any additionally received evidence bears directly and substantially upon the specific matters under consideration.  

The newly added evidence, in pertinent part, consists of VA treatment records, the Veteran's service records from the Kansas Air National Guard, and multiple statements from the Veteran.  

After a thorough review of the entire record, and for the reasons expressed immediately below, the Board finds that additional evidence has been submitted which is sufficient to reopen the Veteran's claim.

Specifically, a VA treatment record dated January 2006 indicated that the Veteran was diagnosed with degenerative joint disease of the left knee with effusion and experienced multiple months of daily pain following a fall three years prior.  X-rays performed in June 2005 revealed "[s]mall joint effusions, bilateral knees.  No fractures or dislocations.  Hypertrophic changes bilaterally."

Pursuant to Shade v. Shinseki, 24 Vet. App. 110 (2010), evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  As the recently received VA treatment records contain diagnoses of a left knee disability (degenerative joint disease), the Board finds that this evidence is "new" in that it was not of record at the time of the August 1994 denial.  The evidence is also "material" because it relates to an unestablished fact necessary to substantiate the claim, namely the existence of a current disability.  Moreover, the Board finds that the newly submitted evidence addresses the basis of the prior denial in that the Veteran now has shown that she currently suffers from a left knee disability.  See Shade, 24 Vet. App. at 121 (regulations do not require new and material evidence as to each previously unproven element of a claim).  Inasmuch as the record indicates that the Veteran has a current disability, and it is undisputed that she sustained a left knee injury during her military service (see the service treatment records dated March 1993, April 1993, and April 1994), the Board finds that the newly submitted evidence raises a reasonable possibility of substantiating the claim.

Accordingly, new and material evidence has been received pursuant to 38 C.F.R. 
§ 3.156(a).  The Veteran's claim for entitlement to service connection for residuals of a left knee injury is therefore reopened.

Additional comments

The Board wishes to make it clear that although the evidence discussed above is adequate for the limited purposes of reopening the claim, this does not make it sufficient to allow the grant of the benefits sought.  See generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (material evidence is evidence that would contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant the claim).

As indicated in the above VCAA discussion, VA's statutory duty to assist the Veteran in the development of her claim attaches at this juncture.  For the reasons explained in the remand section below, the Board finds that additional development is necessary before the Board may proceed to a decision on the merits of the reopened claim.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for residuals of a left knee injury is reopened.  To that extent only, the appeal is allowed.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that this case must be remanded for further evidentiary development.

Reasons for remand

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden, supra.

With respect to element (1), current disability, treatment records demonstrate that the Veteran is currently diagnosed with degenerative joint disease of the left knee.  See the VA treatment records dated January 2006 and June 2005.  Accordingly, element (1) is satisfied.

As to element (2), in-service injury or disease, the Veteran's service treatment records dated in March 1993 and April 1993 demonstrate that the Veteran was treated for a left knee injury after falling on ice.  She was diagnosed with a left knee contusion and "resolving MCL strain" at that time.  Accordingly, element (2) is satisfied.

There are currently no medical opinions of record concerning medical nexus as to the residuals of left knee injury claim.

This case presents certain medical questions concerning nexus which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions must be addressed by an appropriately qualified physician.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 
38 C.F.R. § 3.159(c)(4) (2010) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Accordingly, the case is REMANDED for the following action:

1. VBA should arrange for a medical professional, with appropriate expertise, to review the Veteran's VA claims folder and provide an opinion, with thorough rationale, as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's current left knee disability was incurred in or aggravated by her military service.  If additional examinations and/or diagnostic testing are deemed to be necessary, such should be scheduled.  A report should be prepared and associated with the Veteran's VA claims folder.

2. After undertaking any additional development which it deems to be necessary, the RO should then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and her representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


